Case 2:20-cv-04764-SB-AS Document 36 Filed 11/16/20 Page 1 of 2 Page ID #:269
Case 2:20-cv-04764-SB-AS Document 36 Filed 11/16/20 Page 2 of 2 Page ID #:270




    2) The parties assured the Court that this failure was an aberration and an
       oversight, and promised that similar issues would not reoccur;

    3) The parties discussed Defendants’ pending motion to dismiss and suggested
       they would be able to resolve the matter without further briefing; and

    4) Such discussions took place on November 2, 2020—three days after
       Plaintiff’s opposition brief was due.

      In accordance with Rule 78 of the Federal Rules of Civil Procedure and
Local Rule 7-15, no oral argument on this matter will be heard unless ordered by
the Court. The Order will stand submitted upon the filing of the response to the
Order to Show Cause. Failure to respond to the Court’s Order may result in the
dismissal of this action.

         IT IS SO ORDERED.




CV-90 (12/02)                   CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                            2
